Exhibit 10.1

CREDIT AGREEMENT

THIS AGREEMENT dated as of November 28, 2008 is between:

DALEA PARTNERS, LP, an Oklahoma limited partnership, having an office at 4801
Gaillardia Parkway, Suite 225, Oklahoma City, Oklahoma 73142

(the “Lender”)

AND:

TRANSATLANTIC PETROLEUM CORP., an Alberta corporation having its chief executive
office at Suite 1840, 444-5th Ave., S.W., Calgary Alberta T2P 2T8

(the “Borrower”)

BACKGROUND

A. On October 27, 2008, Borrower announced an off-market takeover offer (the
“Offer”) for Borrower or a wholly-owned subsidiary of Borrower to acquire
(collectively, the “Transaction”) for AUD $1.05 in cash 100% of the ordinary
shares (collectively, “Incremental Shares”) of Incremental Petroleum Limited ABN
38 115 711 601 (ASX: IPM) (the “Target”) pursuant to an off-market takeover,
requiring the preparation of a bidder’s statement to be lodged with the
Australian Securities & Investments Commission (as may be amended or restated,
the “Bidder’s Statement”), upon the terms, and subject to the conditions set
forth in the Bidder’s Statement and the documents and instruments to be executed
and delivered in connection therewith (together with the Bidder’s Statement, the
“Transaction Documents”).

B. To facilitate the consummation of the Transaction, the Lender has agreed to
lend to the Borrower and the Borrower has agreed to borrow from the Lender in
multiple advances the aggregate principal amount of up to the Committed Amount
(as defined below), on the terms and subject to the conditions of this
Agreement.

AGREEMENTS

For good and valuable consideration, the receipt and sufficiency of which each
party acknowledges, the parties agree as follows:

1. Definitions. In this Agreement:

(a) “Business Day” means a day which is not a Saturday, Sunday or a day on which
commercial banks in the State of Texas are authorized or required to be closed;



--------------------------------------------------------------------------------

(b) “Collateral” means all personal property or assets, tangible or intangible,
that are, or are intended to be, at any time subject to the lien and security
interest created in favor of the Lender pursuant to the Security Agreement or
any other security agreement or other document described in or delivered
pursuant to paragraph 6, including without limitation, all of the ordinary
shares in the capital of TransAtlantic Australia Pty. Ltd.;

(c) “Committed Amount” means USD $67,000,000;

(d) “Commitment Termination Date” means February 28, 2009.

(e) “Disclosure Record” has the meaning set forth in clause (i) of paragraph 8;

(f) “Event of Default” has the meaning set forth in paragraph 11;

(g) “Exchange” means the Toronto Stock Exchange;

(h) “Guarantors” means TransAtlantic Worldwide Ltd., TransAtlantic (Holdings)
Australia Pty. Ltd. and TransAtlantic Australia Pty. Ltd.;

(i) “Guaranty” has the meaning set forth in paragraph 6;

(j) “Incremental Shares” has the meaning set forth in recital A;

(k) “Indemnitee” has the meaning set forth in paragraph 14;

(l) “Initial Advance” has the meaning set forth in paragraph 2;

(m) “Loan” means the loan to be made by the Lender to the Borrower pursuant to
paragraph 2;

(n) “Maximum Rate” has the meaning set forth in paragraph 23;

(o) “Notes” has the meaning set forth in paragraph 2;

(p) “Outstanding Balance” has the meaning set forth in paragraph 4(a);

(q) “Security Agreement” has the meaning set forth in paragraph 6;

(r) “Subsequent Advance” has the meaning set forth in paragraph 2;

(s) “Subsidiaries” means, with respect to the Borrower, any corporation of which
at least a majority of the outstanding shares to which there is attached voting
power under ordinary circumstances to elect a majority of the board of directors
of such corporation, shall at the relevant time be owned directly or indirectly
by the Borrower, one or more Subsidiaries of the Borrower, or any combination
thereof, and “Subsidiary” shall mean any one of them; provided, however, that
“Subsidiary” shall not include the Target nor any subsidiaries of the Target ;

 

2



--------------------------------------------------------------------------------

(t) “Transaction” has the meaning set forth in recital A;

(u) “Transaction Closing Date” means the date upon which the Transaction is
consummated and closed and all holders of the purchased Incremental Shares have
been paid pursuant to the Transaction Documents; and

(v) “Transaction Documents” has the meaning set forth in recital A.

2. The Loan.

(a) Subject to and upon the fulfilment of the conditions precedent contained in
paragraph 7 of this Agreement, the Lender will advance to the Borrower in
multiple advances the aggregate principal amount of up to the lesser of (a) the
actual amount necessary to purchase such number of the Incremental Shares as
have been acquired under the Transaction and related transaction costs and
expenses associated therewith, and (b) the Committed Amount.

(b) Notwithstanding anything to the contrary, the Loan shall be denominated (and
deemed made) in U.S. Dollars but shall be advanced in Australian Dollars based
on an agreed currency exchange rate equal to AUD $0.7024 to USD $1.00 and the
Outstanding Balance shall be denominated, calculated and determined in U.S.
Dollars, and shall be prepaid or paid when due in U.S. Dollars. The initial
advance under the Loan (the “Initial Advance”) shall be no less than AUD
$10,000,000. Further advances under the Loan (each, a “Subsequent Advance”)
shall be in multiples of AUD $1,000,000 up to an aggregate maximum principal
amount of USD $67,000,000. For any such advance, the Borrower shall provide
written notice to the Lender and the Lender shall, if satisfied that all
conditions hereunder have been met, provide the Borrower with such advance
within three (3) business days. The Lender’s commitment to make the Loan shall
expire at the close of business on the Commitment Termination Date. The Initial
Advance and each Subsequent Advance will be evidenced by promissory notes in the
form attached hereto as Exhibit A (the “Notes”).

(c) Lender represents and warrants to Borrower that Lender has the financial
capacity and wherewithal to lend to Borrower the Committed Amount.

3. Use of Proceeds. The Borrower covenants and agrees with the Lender that the
proceeds of the Loan will be used by the Borrower to fund the consummation of
the Transaction by TransAtlantic Australia Pty. Ltd. and to fund the costs and
expenses associated therewith, and for no other purpose whatsoever.

4. Term, Prepayment and Payments Generally

(a) The aggregate unpaid principal amount of the Loan, together with all accrued
but unpaid interest and other costs, expenses or charges payable hereunder from
time to time (collectively the “Outstanding Balance”), will be immediately due
and payable by the Borrower to the Lender on the earliest of:

 

  (i) the date that is one year from the Transaction Closing Date;

 

3



--------------------------------------------------------------------------------

  (ii) the date of any change of control of the Borrower (“control” being
defined as ownership of or control or direction over, directly or indirectly,
20% or more of the outstanding voting securities of the Borrower); and

 

  (iii) the occurrence of an Event of Default and a demand for payment by the
Lender pursuant to paragraph 12 below.

(b) If after the making of the Loan, or any portion thereof, the Borrower or any
of its Subsidiaries sell or otherwise dispose of any assets outside of the
ordinary course of business, or close one or more equity or debt financings, the
Borrower will pay or cause to be paid to the Lender all proceeds from such sale,
disposition or financing, net of reasonable selling or financing costs, up to
the full amount of the Outstanding Balance, to be applied to the repayment of
the Loan.

(c) The Borrower may prepay the Loan in whole at any time before maturity,
without penalty.

(d) All payments to be made by the Borrower will be made without deduction for
any counterclaim, defence, recoupment or setoff and free and clear, and without
deduction for, or withholding of any and all taxes (other than taxes upon net
income of the Lender imposed by the United States of America and the State of
Oklahoma). If the Borrower is required by law to deduct or withhold any taxes
(other than taxes upon the net income of the Lender imposed by the United States
of America or the State of Oklahoma) from payments due hereunder, the amount
payable by the Borrower to the Lender shall be increased as necessary so that
after making all required deductions and withholdings, the Lender receives the
amount it would have received had there been no deduction or withholding, and
the Borrower shall pay the full amount required to be deducted or withheld to
the appropriate taxing authority.

5. Interest. Interest will accrue on the Outstanding Balance from time-to-time
outstanding during the period from the date the Initial Advance is made to the
date the entire Outstanding Balance is repaid at the rate of ten percent
(10%) per annum, calculated daily and compounded quarterly and be payable by the
Borrower to the Lender on the first day of each March, June, September and
December, commencing on the Transaction Closing Date and from time-to-time after
maturity upon the demand of the Lender. Following the occurrence and during the
continuance of an Event of Default, Borrower shall pay additional interest on
the Outstanding Balance in an amount equal to four percent (4%) per annum, and
the Outstanding Balance shall continue to accrue interest at such additional
interest rate from the date of such Event of Default until the date such Event
of Default is cured or waived.

6. Guaranty and Collateral. Simultaneously with the making of the Loan, the
Borrower will (i) cause the Guarantors to execute and deliver to the lender a
guaranty in the form attached hereto as Exhibit B (the “Guaranty”), (ii) cause
TransAtlantic (Holdings) Australia Pty. Ltd. to execute and deliver to the
Lender a Security Agreement in form and substance satisfactory to the Lender
(the “Security Agreement”) pursuant to which

 

4



--------------------------------------------------------------------------------

TransAtlantic (Holdings) Australia Pty. Ltd. will assign and convey to the
Lender a first priority lien and security interest in the Collateral (including
without limitation, all of the ordinary shares in the capital of TransAtlantic
Australia Pty. Ltd.) to secure the repayment of the Outstanding Balance and any
other obligation, indebtedness or liability of the Borrower to the Lender,
whether now existing or hereafter incurred, and (iii) execute and deliver, or
cause to be executed and delivered, any other ancillary documentation that the
Lender or its counsel may reasonably require. In the event the Lender at any
time deems itself to be insecure, the Borrower shall provide such additional
security as the Lender shall reasonably require.

7. Conditions Precedent.

(a) Conditions Precedent to Execution of Agreement. As conditions precedent to
the Lender’s execution of this Agreement:

 

  (i) the Borrower will have:

(A) executed and delivered or caused to be executed and delivered all of the
documents referred to in paragraph 6 above and the documents, securities and
instruments referred to herein or therein and the Lender will have completed all
registrations and other filings that may be prudent or necessary to perfect the
Lender’s interest therein;

(B) delivered a certified copy of its directors’ resolutions authorizing the
borrowing contemplated by this Agreement, the grant of the Collateral and the
execution and delivery of this Agreement and all agreements, documents and
instruments referred to herein, together with an officer’s certificate,
certifying certain factual matters, in form and terms satisfactory to the
Lender;

(C) delivered a certified copy of a resolution of the directors of the Guarantor
authorizing the guarantee of the Loan and the execution and delivery of all
agreements, documents and instruments applicable thereto, together with an
officer’s certificate, certifying certain factual matters, in form and terms
satisfactory to the Lender;

(D) caused to be executed and delivered a legal opinion of counsel to the
Borrower, in form and terms satisfactory to the Lender and its counsel; and

 

  (ii) the representations and warranties of the Borrower contained in paragraph
8 will be true and correct in all material respects and the Borrower will have
complied with all covenants required to be complied with by it under this
Agreement and all other documents delivered hereunder, prior to the making of
the Loan by the Lender;

 

  (iii) the Lender will have completed and, in its sole and absolute discretion,
be satisfied with its due diligence review of the Borrower and the Guarantor and
their respective properties and assets and will have received the approval of
the Lender’s board of directors; and

 

5



--------------------------------------------------------------------------------

  (iv) the Lender will, in its sole and absolute discretion, be satisfied as to
the creditworthiness of the Borrower and its Subsidiaries and the adequacy of
the Collateral contemplated herein.

(b) Condition Precedent to the Making of the Loan. As a condition precedent to
the making of the Loan by the Lender, the Borrower will have provided the Lender
with written notice that all conditions (as set forth in Appendix B to the
Bidder’s Statement, as amended) to the Offer (as defined in the Bidder’s
Statement) have been satisfied or waived and shall have satisfied the following
conditions precedent:

 

  (i) the Borrower will have executed and delivered or caused to be executed and
delivered the Note and all of the documents referred to in paragraph 6 above and
the documents, securities and instruments referred to herein or therein and the
Lender will have completed all registrations and other filings that may be
prudent or necessary to perfect the Lender’s interest therein;

 

  (ii) The Borrower will have received and provided the Lender with written
evidence of the approval of the Offer by the holders of at least 75% of the
outstanding Incremental Shares;

 

  (iii) the representations and warranties of the Borrower contained in
paragraph 8 will be true and correct in all material respects and the Borrower
will have complied with all covenants required to be complied with by it under
this Agreement and all other documents delivered hereunder, prior to the making
of the Loan by the Lender; and

 

  (iv) there shall have been no adverse material change in the business,
operations, assets or ownership of the Borrower since December 31, 2007.

If the foregoing conditions precedent are not satisfied or waived by the Lender
in writing on or before the Commitment Termination Date, Lender’s commitment to
make the Loan shall be automatically terminated on such date and effective as of
the Commitment Termination Date this Agreement will terminate, and the Lender
will be under no further obligation to the Borrower in connection with the
transactions contemplated herein.

8. Representations and Warranties of the Borrower. The Borrower represents and
warrants to the Lender as follows:

(a) the Borrower exists as a corporation under the laws of the Province of
Alberta, and has not discontinued or been dissolved under any applicable laws
and is in good standing with respect to the filing of annual reports and all
other such requirements pursuant to the laws thereof;

 

6



--------------------------------------------------------------------------------

(b) the Guarantors exist as corporations or other entities under the laws of the
jurisdiction of their incorporation or organization, and have not discontinued
or been dissolved under any applicable laws and are in good standing with
respect to the filing of annual reports and all other such requirements pursuant
to the laws thereof;

(c) the Borrower and each Guarantor has the power and authority to (i) carry on
its businesses as now being conducted and is licensed or registered or otherwise
qualified in all jurisdictions wherein the nature of its assets or the business
transacted by it makes such licensing, registration or qualification necessary,
(ii) acquire, own, hold, lease and mortgage or grant security in its assets
including real property and personal property and (iii) enter into and perform
its obligations under this Agreement and all other documents or instruments
delivered hereunder;

(d) this Agreement and all ancillary instruments or documents issued, executed
and delivered hereunder by the Borrower or the Guarantors, as applicable, have
been duly authorized by all necessary action of the Borrower and the Guarantors,
as applicable, and each constitutes or will constitute a legal, valid and
binding obligation of the Borrower or the Guarantors, as applicable, enforceable
against the Borrower or the Guarantors, as applicable, in accordance with their
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and other similar laws affecting the rights and remedies of creditors and to the
general principles of equity;

(e) neither the Borrower nor any Subsidiary is in breach of or in default under
any obligation in respect of borrowed money, and the execution and delivery of
this Agreement and all ancillary instruments or documents issued and delivered
hereunder or thereunder, and the performance of the terms hereof and thereof
will not be, or result in, a violation or breach of, or default under, the
Borrower’s or any Subsidiary’s constating documents, any law, judgment,
agreement or instrument to which they are a party or may be bound;

(f) execution, delivery and performance of this Agreement and all other
documents and instruments contemplated hereby, including the documents to be
entered into pursuant to paragraph 6 of this Agreement, will not constitute a
breach or default under or in respect of any agreement to which the Borrower or
the Guarantors is bound, and no consent, filing, authorization, approval or
other action (including the granting of a lien or security interest to any other
person or entity) is prudent or necessary under the terms of any such agreement
to proceed with the transactions contemplated herein;

(g) the documents and instruments to be executed and delivered pursuant to
paragraph 6 will create a valid first perfected, lien and security interest on
the Collateral subject to no other lien or encumbrance;

(h) no litigation or administrative proceedings before any court or governmental
authority are presently ongoing, or have been threatened in writing, or to the
best of the Borrower’s knowledge are pending, against the Borrower, any
Subsidiary or any of their respective properties or assets or affecting any of
their respective properties or assets which could have a material adverse effect
on their respective business, properties or assets;

 

7



--------------------------------------------------------------------------------

(i) the Borrower and each Subsidiary, as the case may be, is the legal and
beneficial owner of the interests in the properties, business and assets
referred to in the information circulars, prospectuses, annual information
forms, offering memoranda, financial statements, material change reports and
news releases filed with the Exchange and the securities regulatory authority or
commission in each of the jurisdictions in which the Borrower is a reporting
issuer on or during the twelve (12) months preceding the date hereof, and any
other disclosure materials provided to the Lender and its advisers in
conjunction with this transaction (collectively, the “Disclosure Record”), as
being owned by the Borrower or such Subsidiary and has a valid right to acquire
all interests in properties, business and assets referred to in the Disclosure
Record as being subject to options or other rights to acquire the same, and any
and all agreements pursuant to which the Borrower and each Subsidiary, as the
case may be, holds or will hold any such interests, options or rights in
property, business or assets are in good standing in all material respects under
the applicable statutes and regulations of the jurisdictions in which they are
situated;

(j) except as disclosed to the Lender in writing prior to the date of this
Agreement, there has been no material adverse change (actual, contemplated or
threatened) in the property, assets, business or operations of the Borrower or
any Subsidiary within the past twelve (12) months, except as disclosed in the
Disclosure Record and there has been no such material adverse change since
December 31, 2007;

(k) the Disclosure Record is complete and accurate in all material respects and
omits no facts, the omission of which makes the Disclosure Record, or any
particulars therein, misleading, misrepresentative or incorrect in any material
respect;

(l) the Borrower and to the best of the Borrower’s knowledge each Subsidiary,
has conducted and is conducting its businesses in material compliance with all
applicable laws, bylaws, rules and regulations of each jurisdiction in which its
businesses are now carried on and hold all licenses, registrations, permits,
consents or qualifications (whether governmental, regulatory or otherwise)
required in order to enable its businesses to be carried on as now conducted or
as proposed to be conducted, and all such licenses, registrations, permits,
consents and qualifications are valid and subsisting and in good standing and
neither the Borrower nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any such licenses, registrations,
permits, consents or qualifications which, if the subject of an unfavourable
decision, ruling or finding, would materially adversely affect the condition of
such businesses, operations, condition (financial or otherwise) or income of the
Borrower or any such Subsidiary, as the case may be;

(m) no order ceasing or suspending trading in securities of the Borrower or
prohibiting the sale or trading of securities by the Borrower has been issued
and no proceedings for this purpose have been instituted, are pending,
contemplated or threatened;

 

8



--------------------------------------------------------------------------------

(n) neither the Canada Revenue Agency nor any other taxation authority has
asserted or, to the best of the Borrower’s knowledge, has threatened to assert
any assessment, claim or liability for taxes due or to become due in connection
with any review or examination of the tax returns of the Borrower or any
Subsidiary filed for any year which would have material adverse effect on the
assets, properties, business, results of operations, prospects or condition
(financial or otherwise) of the Borrower or any Subsidiary;

(o) neither the Borrower nor any Subsidiary is a party to any material contract
other than as disclosed in the Disclosure Record;

(p) except for the Guarantors, TransAtlantic Petroleum (USA), Corp.,
TransAtlantic Maroc, Ltd., Viking Geophysical Services, Ltd., TransAtlantic
Turkey, Ltd., TransAtlantic Petroleum Cyprus Limited, and TransAtlantic
Worldwide Romania SRL, the Borrower has (i) no direct or indirect Subsidiaries,
and (ii) no investments in any corporation, limited liability company or other
entity except as disclosed in the Disclosure Record;

(q) except as disclosed to the Lender in writing prior to the date of this
Agreement, the Borrower and each Subsidiary owns its business, operations and
assets, as more particularly described in the Disclosure Record, and holds good
title thereto, free and clear of all liens, claims or encumbrances whatsoever;

(r) all factual information previously or contemporaneously furnished to the
Lender by or on behalf of the Borrower for purposes of or in connection with
this Agreement or any transaction contemplated hereby, is true and accurate in
every material respect and such information is not incomplete by the omission of
any material fact necessary to make such information not misleading;

(s) the Borrower and each Subsidiary are generally able to pay their debts as
they come due;

(t) the registered office of the Borrower is located at Suite 3700, 400 – 3rd
Ave. S.W., Calgary, Alberta, T2P 4H2; the chief executive office, principal
place of business and place where the Borrower keeps its books and records is
located at Suite 1840, 444 – 5th Ave. S.W., Calgary, Alberta T2P 2T8 and the
Borrower has conducted substantially all the negotiations regarding the subject
matter of this Agreement from offices located at Suite 1755, 5910 N. Central
Expressway, Dallas, Texas 75206; and

(u) the chief executive office, principal place of business and place where the
Guarantor keeps its books and records is located at Suite 1755, 5910 N. Central
Expressway, Dallas, Texas 75206.

9. Affirmative Covenants of the Borrower. The Borrower covenants and agrees that
so long as any monies will be outstanding under this Agreement, it shall, and
shall cause each Guarantor to:

(a) at all times maintain its existence and the existence of all of its
Subsidiaries;

 

9



--------------------------------------------------------------------------------

(b) duly perform its obligations under this Agreement, all other agreements and
instruments executed and delivered hereunder or thereunder;

(c) promptly pay when due all agency or finders’ fees payable in connection with
the Loan or this Agreement and indemnify and save harmless the Lender from all
claims in respect of any such fees;

(d) carry on and conduct its business in a proper business-like manner in
accordance with good business practice and will keep or cause to be kept proper
books of account in accordance with generally accepted accounting principles;

(e) at all times comply with all applicable laws, except such voluntary
non-compliance as shall, in its good faith business judgment, not have a
material adverse effect on the business of the Borrower or any Subsidiary, taken
as a whole;

(f) at all times maintain any material contracts in good standing and fulfill
all obligations thereunder, and immediately notify the Lender of any facts or
circumstances which may arise which could constitute a default thereunder and
give rise to a right of termination under either such agreement, and take all
steps as may be prudent or necessary to rectify or cure any such default;

(g) provide the Lender with not less than thirty (30) days notice of the expiry
or termination of any material contracts, concessions, options, rights or other
benefits held by or available to the Borrower or any of its Subsidiaries;

(h) pay and discharge promptly when due, all taxes, assessments and other
governmental charges or levies imposed upon it or upon its properties or assets
or upon any part thereof, as well as all claims of any kind (including claims
for labour, materials and supplies) which, if unpaid, would by law become a
lien, charge, trust or other claims upon any such properties or assets;
provided, however, that the Borrower and the Guarantor shall not be required to
pay any such tax, assessment, charge or levy or claim if the amount,
applicability or validity thereof shall currently be contested in good faith by
appropriate proceedings and if the Borrower or the Guarantors, as applicable,
shall have set aside on its books the reserve the extent required by generally
accepted accounting principles in an amount which is reasonably adequate with
respect thereto;

(i) promptly furnish and give to the Lender such reports, certificates,
financial statements, and such other information with respect to the Borrower or
any Subsidiary as the Lender may reasonably request from time to time during the
term of this Agreement;

(j) provide the Lender with written notice of any proposed financing made by or
to the Borrower or the Guarantors concurrently with, but not prior to, public
disclosure of such financing;

 

10



--------------------------------------------------------------------------------

(k) furnish and give to the Lender (if such is the case) notice that an Event of
Default has occurred and, if applicable, is continuing or notice in respect of
any event which would constitute an Event of Default hereunder and specifying
the nature of same; and

(l) perform and do all such acts and things as are necessary to perfect and
maintain the security provided to the Lender pursuant to this Agreement.

10. Negative Covenants of the Borrower. The Borrower covenants and agrees with
the Lender that the Borrower will not, and it will not permit any Subsidiary to,
without first obtaining the written consent of the Lender (which consent the
Lender will be free to withhold in its sole and absolute discretion):

(a) make, give, create or permit or attempt to make, give or create any
mortgage, charge, lien or encumbrance over any assets of the Borrower or any
Subsidiary, other than any such as are contemplated hereunder;

(b) change the name of the Borrower or any Subsidiary;

(c) allot and issue any new shares of any Subsidiary;

(d) in respect of itself or any Subsidiary, declare or provide for any dividends
or other payments or distributions (whether in cash, assets or indebtedness)
based on share capital;

(e) redeem or purchase any of its shares or the shares of any Subsidiary;

(f) make or permit any sale of or disposition of any substantial or material
part of its business, assets or undertaking, or that of any Subsidiary,
including its interest in the shares or assets of any Subsidiary outside of the
ordinary course of business;

(g) save and except for purchase money security interests and equipment leases
entered into in the ordinary course of business, borrow or cause or permit any
Subsidiary to borrow money from any person other than the Lender without first
obtaining and delivering to the Lender a duly signed assignment and postponement
of claim by such person in favour of the Lender, in form and terms satisfactory
to the Lender;

(h) in respect of itself or any Subsidiary, pay out or permit the payment out of
any shareholders loans or other indebtedness to non-arm’s length parties; or

(i) in respect of itself or any Subsidiary, guarantee or permit the guarantee of
the obligations of any other person, directly or indirectly.

 

11



--------------------------------------------------------------------------------

11. Events of Default. Each and every of the events set forth in this paragraph
will be an event of default (“Event of Default”):

(a) if the Borrower fails to make any payment of principal or interest when due
hereunder, and such failure continues for two (2) Business Days;

(b) if the Borrower or any Subsidiary defaults in observing or performing any
term, covenant or condition of this Agreement, the security documents
contemplated by paragraph 6 or any other collateral document delivered hereunder
or in connection herewith, other than the payment of monies as provided for in
subparagraph (a) hereof, on its part to be observed or performed and such
failure continues for five (5) Business Days;

(c) if any of the Borrower’s or any Subsidiary’s representations, warranties or
other statements in this Agreement or any other collateral document delivered
hereunder or in connection with the Loan were at the time given false or
misleading in any material respect;

(d) if the Borrower or any Subsidiary, either directly or indirectly through any
Subsidiary, ceases or threatens to cease to carry on business;

(e) if any order is made or issued by a competent regulatory authority
prohibiting the trading in shares of the Borrower or any successor thereof, or
if the Borrower’s common shares are suspended or de-listed from trading on any
stock exchange;

(f) if, in the reasonable opinion of the Lender, an adverse material change
occurs in the financial condition of the Borrower, or any Guarantor;

(g) if the Lender in good faith and on commercially reasonable grounds believes
that the ability of the Borrower to pay any of the Outstanding Balance to the
Lender or to perform any of the covenants contained in this Agreement or any
other collateral agreement or other document is impaired or any security granted
by the Borrower to the Lender is or is about to be impaired or in jeopardy;

(h) if the Borrower or any Subsidiary petitions or applies to any tribunal for
the appointment of a trustee, receiver or liquidator or commences any
proceedings under any bankruptcy, insolvency, readjustment of debt or
liquidation law of any jurisdiction, whether now or hereafter in effect; or

(i) if any petition or application for appointment of a trustee, receiver or
liquidator is filed, or any proceedings under any bankruptcy, insolvency,
readjustment of debt or liquidation law are commenced, against the Borrower or
any Subsidiary which is not opposed by the Borrower or any such Subsidiary in
good faith, or an order, judgment or decree is entered appointing any such
trustee, receiver, or liquidator, or approving the petition in any such
proceeding.

12. Effect of Event of Default. If any one or more of the Events of Default
occur or occurs and is or are continuing, the Lender may, without limitation in
respect of any

 

12



--------------------------------------------------------------------------------

other rights it may have in law or pursuant to this Agreement or any other
document or instrument delivered hereunder, demand immediate payment of all
monies owing hereunder; provided, however, that:

(a) in the event an Event of Default of the type referred to in clause (h) or
clause (i) occurs, all monies due hereunder shall automatically, without any
demand or any other action by the Lender or any other person or entity, become
due and payable; and

(b) except in the case of an Event of Default of the type referred to in clauses
(d) to (i), a demand made under this clause shall not take effect until after
the Transaction Closing Date.

13. Legal Fees. The Borrower will pay for the Lender’s reasonable legal fees and
other costs, charges and expenses of and incidental to the preparation,
execution and completion of this Agreement and the security hereunder, as may be
required by the Lender to complete this transaction. Any amounts will be payable
upon presentment of an invoice. If not paid within thirty (30) days of
presentment of an invoice, such amount will be added to and form part of the
principal amount of the Loan and shall accrue interest from such date as if it
had been advanced by the Lender to the Borrower hereunder.

14. Indemnity. The Borrower agrees to indemnify and save harmless the Lender and
each of its directors, officers, employees, attorneys and agents (each being
referred to as an “Indemnitee”) from and against all liabilities, claims,
losses, damages and expenses including the fees, charges and disbursements of
any counsel for any Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by the Borrower or the Guarantor arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any security document executed pursuant to paragraph 6 and any
other agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) the
Loan or the use of proposed use of the proceeds thereof, (iii) any actual or
alleged presence or release of hazardous materials on or from any property owned
or operated by the Borrower or any of its Subsidiaries, or any environmental
liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or the Guarantor or
any of the Borrower’s or the Guarantor’s Subsidiaries, directors, shareholders
or creditors, and regardless of whether any Indemnitee is a party thereto, IN
ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) results from a claim brought by the Borrower or the Guarantor against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other document executed pursuant hereto, if the Borrower or the
Guarantor has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. All amounts due
pursuant to this paragraph 14 shall be payable upon demand.

 

13



--------------------------------------------------------------------------------

15. Further Assurances. The Borrower will do, and will cause the Guarantors to
do, from time to time, whether before or after the occurrence of an Event of
Default, all such acts and things and execute and deliver all such documents,
deeds, transfers, assignments and instruments as the Lender may require (i) to
correct any material defect or error that may be discovered in this Agreement or
any other document or instrument executed or to be executed pursuant hereto or
in the execution, acknowledgement, filing or recordation thereof, and (ii) to
do, execute, acknowledge, deliver, record, re-record, file, re-file, register
and re-register any and all such further acts, deeds, certificates, assurances
and other instruments as the Lender may reasonably require from time to time in
order to (a) carry out more effectively the purposes of this Agreement or any
other document or instrument executed or to be executed pursuant hereto, (b) to
the fullest extent permitted by applicable law, subject the Borrower’s or the
Guarantors’ or any of its or their Subsidiaries’ properties, assets, rights or
interests to the liens and security interests now or hereafter intended to be
covered by any of the security documents contemplated hereby to the extent such
properties are intended to be subjected to such liens and security interests,
(iii) perfect and maintain the validity, effectiveness and priority of any such
security documents and any of the liens and security interests intended to be
created thereunder and (iv) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto the Lender the rights granted or now
or hereafter intended to be granted to the Lender under this Agreement or any
such other document or instrument.

16. Notices. In this Agreement:

(a) any notice or communication required or permitted to be given under this
Agreement will be in writing and will be considered to have been given if
delivered by hand, transmitted by facsimile transmission or mailed by prepaid
registered post to the address or facsimile transmission number of each party
set out below:

 

  (i) if to the Lender:

Dalea Partners, LP

4801 Gaillardia Parkway, Suite 225

Oklahoma City, Oklahoma 73142

Attention:        Matthew McCann

Fax No:            (405) 286-1393

with a copy to:

Porter & Hedges, LLP

1000 Main Street, Suite 3600

Houston, Texas 77002

Attention:        Robert G. Reedy

Fax No:            (713) 226-6274

 

14



--------------------------------------------------------------------------------

  (ii) if to the Borrower or any Guarantor:

c/o TransAtlantic Petroleum Corp.

Suite 1840, 444 – 5th Ave. S.W.

Calgary, Alberta T2P 2T8

Attention: Scott Larsen, President

Fax No: (403) 262-1349

with a copy to:

c/o TransAtlantic Petroleum (USA) Corp.

5910 N. Central Expressway, Suite 1755

Dallas, Texas 75206

Attention: Scott Larsen, President

Fax No: (214) 265-4711

or to such other address or facsimile transmission number as any party may
designate in the manner set out above; and

(b) notice or communication will be considered to have been received:

 

  (i) if delivered by hand during business hours on a Business Day, upon receipt
by a responsible representative of the receiver, and if not delivered during
business hours, upon the commencement of business on the next Business Day;

 

  (ii) if sent by facsimile transmission during business hours on a Business
Day, upon the sender receiving confirmation of the transmission, and if not
transmitted during business hours, upon the commencement of business on the next
Business Day; and

 

  (iii) if mailed by prepaid registered post upon the fifth Business Day
following posting; except that, in the case of a disruption or an impending or
threatened disruption in postal services every notice or communication will be
delivered by hand or sent by facsimile transmission.

17. Assignment. The Borrower acknowledges and agrees that the Lender may assign
all or part of the Loan, this Agreement and all collateral agreements, documents
or instruments delivered hereunder to one or more assignees, free from any right
of set-off or counterclaim or equity, subject only to the Lender’s notification
of such assignment or assignments being given in writing to the Borrower.

18. Agreement to Pay. Upon receipt of written notice and direction from the
Lender, the Borrower covenants and agrees to make all payments of interest,
principal and structuring fees due under this Agreement to the Lender and any
assignee, pro rata in accordance with their respective proportionate interests
in the Loan as set out in such written notice and direction, absent which all
such payments may be made to the Lender.

 

15



--------------------------------------------------------------------------------

19. Enurement. This Agreement will enure to the benefit of and be binding upon
the parties hereto and their respective successors and permitted assigns.

20. Waivers. No failure or delay on the Lender’s part in exercising any power or
right hereunder will operate as a waiver thereof.

21. Remedies are Cumulative. The Lender’s rights and remedies hereunder are
cumulative and not exclusive of any rights or remedies at law or in equity.

22. Time. Time is of the essence of this Agreement and all documents or
instruments delivered hereunder.

23. Interest Rate Limitation. Notwithstanding anything to the contrary contained
in this Agreement, the Notes or any other documents as instrument executed
pursuant to this Agreement, the interest paid or agreed to be paid hereunder or
thereunder shall not exceed the maximum rate of non-usurious interest permitted
by applicable law (the “Maximum Rate”). If the Lender shall receive interest in
an amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loan or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Lender exceeds the Maximum Rate, the Lender may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the obligations thereunder.

24. Invalidity. If at any time any one or more of the provisions hereof is or
becomes invalid, illegal or unenforceable in any respect under any law, the
validity, legality and enforceability of the remaining provisions hereof will
not in any way be affected or impaired thereby to the fullest extent possible by
law.

25. Governing Laws. This Agreement will be governed by and interpreted in
accordance with the laws of the State of Texas. The Borrower submits to the
non-exclusive jurisdiction of the Courts of the State of Texas and agrees to be
bound by any suit, action or proceeding commenced in such Courts and by any
order or judgment resulting from such suit, action or proceeding, but the
foregoing will in no way limit the right of the Lender to commence suits,
actions or proceedings based on this Agreement in any jurisdiction it may deem
appropriate.

26. Amendment. This Agreement supersedes all prior agreements and discussions
between the parties with respect to the subject matter set forth herein. This
Agreement may be varied or amended only by or pursuant to an agreement in
writing signed by the parties hereto.

27. Exhibits. All Exhibits attached hereto will be deemed fully a part of this
Agreement.

 

16



--------------------------------------------------------------------------------

28. Counterparts. This Agreement may be signed in one or more counterparts,
originally or by facsimile, each such counterpart taken together will form one
and the same agreement.

 

17



--------------------------------------------------------------------------------

TO EVIDENCE THEIR AGREEMENT each of the parties has executed this Agreement as
of the date first above written.

 

DALEA PARTNERS, LP By:  

/s/ N. Malone Mitchell, 3rd

  Authorized Signatory

 

TRANSATLANTIC PETROLEUM CORP. By:  

/s/ Scott Larsen

  Authorized Signatory

[SIGNATURE PAGE TO THE CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

PROMISSORY NOTE

Principal Amount: US$    ,000,000

For value received, TRANSATLANTIC PETROLEUM CORP. (the “Borrower”) hereby
promises to pay to DALEA PARTNERS, LP (the “Lender”) the principal sum of
                     MILLION UNITED STATES DOLLARS (US$    ,000,000) on the
earliest of:

 

  (i) [insert date that is one year from the Transaction Closing Date], 20    ;

 

  (ii) any change of control of the Borrower (“control” being defined as
ownership of or control of direction over, directly or indirectly, 20% or more
of the outstanding voting securities of the Borrower); and

 

  (iii) the occurrence of an Event of Default as such term is defined in the
Credit Agreement between the Borrower and the Lender dated as of November 28,
2008, as may be amended from time to time (the “Credit Agreement”),

together with interest accruing on the outstanding principal amount from the
date hereof at a rate of TEN PERCENT (10%) per annum, compounded quarterly,
before and after each of maturity, default and judgment, payable as provided in,
and to the extent, in the Credit Agreement. All payments under this promissory
note will be made by in U.S. Dollars by certified cheque, bank draft or wire
transfer (pursuant to wire transfer instructions provided by the Lender from
time to time) and delivered to the Lender at 4801 Gaillardia Parkway, Suite 225,
Oklahoma City, Oklahoma 73142.

The undersigned is entitled to prepay this promissory note, in whole or in part,
without notice or penalty. The undersigned waives demand and presentment for
payment, notice of non-payment, protest, notice of protest and notice of
dishonour. This promissory note will be governed by and construed in accordance
with the laws of the State of Texas. In this promissory note, “Business Day”
means a day which is not a Saturday, Sunday or a day on which commercial banks
in the State of Texas are authorized or required to be closed.

Dated:                     , 200    

 

TRANSATLANTIC PETROLEUM CORP.

By:

 

 

  Authorized Signatory

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

GUARANTY

THIS GUARANTY is made as of November 28, 2008, by TRANSATLANTIC WORLDWIDE, LTD.,
a Commonwealth of the Bahamas corporation, TRANSATLANTIC (HOLDINGS) AUSTRALIA
PTY. LTD., a Commonwealth of Australia corporation, and TRANSATLANTIC AUSTRALIA
PTY. LTD., a Commonwealth of Australia corporation (each, a “Guarantor” and
collectively, the “Guarantors”), in favor of DALEA PARTNERS, LP, an Oklahoma
limited partnership (“Lender”).

RECITALS:

1. TransAtlantic Petroleum Corp., an Alberta corporation (“Borrower”), has
executed in favor of Lender one or more promissory notes in the aggregate
principal amount of up to US$67,000,000 (such promissory notes, as from time to
time amended, and all promissory notes given in substitution, renewal or
extension therefor or thereof, in whole or in part, being herein collectively
called the “Note”).

2. The Note has been executed pursuant to a Credit Agreement dated as of
November 28, 2008 (herein, as from time to time amended, supplemented or
restated, called the “Credit Agreement”), between Borrower and Lender, pursuant
to which Lender has agreed to advance funds to Borrower under the Note.

3. Borrower owns, directly or indirectly through one or more subsidiaries, all
of the issued and outstanding equity interests in the Guarantors, and it is a
condition precedent to Lender’s obligation to advance funds pursuant to the
Credit Agreement that Borrower will cause the Guarantors to execute and deliver
to Lender a satisfactory guaranty of Borrower’s obligations under the Note and
the Credit Agreement.

4. The board of directors of each of the Guarantors has determined that such
Guarantor’s execution, delivery and performance of this Guaranty may reasonably
be expected to benefit such Guarantor, directly or indirectly, and are in the
best interests of such Guarantor.

NOW, THEREFORE, in consideration of the premises, of the benefits which will
inure to the Guarantors from Lender’s advance of funds to Borrower under the
Credit Agreement, and of Ten Dollars and other good and valuable consideration,
the receipt and sufficiency of all of which are hereby acknowledged, and in
order to induce Lender to advance funds under the Credit Agreement, the
Guarantors hereby agree with Lender as follows:

AGREEMENTS

Section 1. Definitions. Reference is hereby made to the Credit Agreement for all
purposes. All terms used in this Guaranty which are defined in the Credit
Agreement and not otherwise defined herein shall have the same meanings when
used herein. All references herein to the Credit Agreement or to any other
document or instrument refer to the same as from time to time amended,
supplemented or restated. As used herein the following terms shall have the
following meanings:

“Obligations” means collectively all of the indebtedness, obligations, and
undertakings which are guaranteed by the Guarantors and described in subsections
(a) and (b) of Section 2.

 

B-1



--------------------------------------------------------------------------------

“Obligation Documents” means this Guaranty, the Note, the Credit Agreement, the
Security Documents, all other documents and instruments under, by reason of
which, or pursuant to which any or all of the Obligations are evidenced,
governed, secured, or otherwise dealt with, and all other documents,
instruments, agreements, certificates, legal opinions and other writings
heretofore or hereafter delivered in connection herewith or therewith.

“Obligors” means Borrower, the Guarantors and any other endorsers, guarantors or
obligors, primary or secondary, of any or all of the Obligations.

“Security” means any rights, properties, or interests of Lender, under the
Obligation Documents or otherwise, which provide recourse or other benefits to
Lender in connection with the Obligations or the non-payment or non-performance
thereof, including collateral (whether real or personal, tangible or intangible)
in which Lender has rights under or pursuant to any Obligation Documents,
guaranties of the payment or performance of any Obligation, bonds, surety
agreements, keep-well agreements, letters of credit, rights of subrogation,
rights of offset, and rights pursuant to which other claims are subordinated to
the Obligations.

“Security Documents” means all of the documents listed, described, or referred
to in Paragraph 6 of the Credit Agreement.

“Taxes” means all taxes, levies, imposts, stamp taxes, duties, fees, deductions,
withholdings, charges, compulsory loans or restrictions or conditions resulting
in a charge which are imposed, levied, collected, withheld or assessed by any
country or political subdivision or taxing authority thereof now or at any time
in the future, together with interest thereon and penalties, charges or other
amounts with respect thereto, if any (but excluding any taxes, franchise taxes,
levies, imposts or charges imposed, levied or assessed in respect of or applied
on the overall net income or capital of the Lender).

Section 2. Guaranty.

(a) The Guarantors hereby irrevocably, absolutely, and unconditionally guarantee
to Lender the prompt, complete, and full payment when due, and no matter how the
same shall become due, of:

(i) the Note, including all principal, all interest thereon and all other sums
payable thereunder; and

(ii) all other sums payable under the other Obligation Documents, whether for
principal, interest, fees or otherwise; and

(iii) from the Transaction Closing Date, any and all other indebtedness or
liabilities which Borrower may at any time owe to Lender, or any affiliate of
Lender, whether incurred heretofore or hereafter or concurrently herewith,
voluntarily or involuntarily, whether owed alone or with others, whether fixed,
contingent, absolute, inchoate, liquidated or unliquidated, whether such
indebtedness or liability arises by

 

B-2



--------------------------------------------------------------------------------

notes, discounts, overdrafts, open account indebtedness or in any other manner
whatsoever, and including interest, attorneys’ fees and collection costs as may
be provided by law or in any instrument evidencing any such indebtedness or
liability.

Without limiting the generality of the foregoing, the Guarantors’ liability
hereunder shall extend to and include all post-petition interest, expenses, and
other duties and liabilities of Borrower described above in this subsection (a),
or below in the following subsection (b), which would be owed by Borrower but
for the fact that they are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization, or similar proceeding involving Borrower.

(b) The Guarantors hereby irrevocably, absolutely, and unconditionally guarantee
to Lender the prompt, complete and full performance, when due, and no matter how
the same shall become due, of all obligations and undertakings of Borrower to
Lender under, by reason of, or pursuant to any of the Obligation Documents.

(c) If Borrower shall for any reason fail to pay any Obligation, as and when
such Obligation shall become due and payable, whether at its stated maturity, as
a result of the exercise of any power to accelerate, or otherwise, the
Guarantors will, forthwith upon demand by Lender, pay such Obligation in full to
Lender. If Borrower shall for any reason fail to perform promptly any
Obligation, the Guarantors will, forthwith upon demand by Lender, cause such
Obligation to be performed or, if specified by Lender, provide sufficient funds,
in such amount and manner as Lender shall in good faith determine, for the
prompt, full and faithful performance of such Obligation by Lender or such other
person as Lender shall designate.

(d) Any and all payments by the Guarantors to Lender shall be made free and
clear of, and without deduction or withholding for or on account of, any and all
present or future Taxes and all liabilities with respect thereto imposed,
levied, collected, withheld or assessed by any governmental authority. In
addition, the Guarantors agree to pay any present or future stamp, transfer,
registration, excise, issues, documentary or other taxes, charges or similar
levies in Canada, the United States of America or any other jurisdiction which
arise from any payment made under any of the Obligation Documents. The
Guarantors shall indemnify and hold harmless Lender and its respective
directors, officers, employees, agents and affiliates for the full amount of all
of the foregoing Taxes or other amounts specified above and paid or payable by
Lender and any liability (including penalties, interest, additions to tax and
reasonable out-of-pocket expenses) resulting therefrom or with respect thereto.

(e) If any Guarantor shall be required by law to deduct or withhold any amount
from any payment or other amount required to be paid to Lender, or if any
liability therefor shall be imposed or shall arise from or in respect of any sum
payable by any Guarantor to Lender, other than Taxes on the net income of Lender
imposed by the laws of the United States of America or the State of Oklahoma,
then the sum payable to Lender shall be increased as may be necessary so that
after making all required deductions, withholdings, and additional Tax payments
attributable thereto (including deductions, withholdings or Tax payable for
additional sums payable under this provision) Lender receives an amount equal to
the amount it would have received had no such deductions or withholdings been
made or if such additional Taxes had not been imposed; in addition, such
Guarantor shall pay the full amount deducted or withheld for such liabilities to
the relevant taxation authority or other authority in accordance with applicable
law, such payment to

 

B-3



--------------------------------------------------------------------------------

be made, if the liability is imposed on such Guarantor, for its own account or
if the liability is imposed on Lender, on behalf of and in the name of Lender.
Such Guarantor shall deliver to Lender evidence satisfactory to Lender, acting
reasonably, of the payment to the relevant taxation authority or other authority
of the full amount deducted or withheld.

(f) If either Borrower or the Guarantors fail to pay or perform any Obligation
as described in the preceding subsections (a), (b), or (c), and if the
Guarantors fail to pay any amounts as described in the immediately preceding
subsections (d) or (e), the Guarantors will incur the additional obligation to
pay to Lender, and the Guarantors will forthwith upon demand by Lender pay to
Lender, the amount of any and all expenses, including reasonable fees and
disbursements of Lender’s counsel and of any experts or agents retained by
Lender, which Lender may incur as a result of such failure.

(g) As between the Guarantors and Lender, this Guaranty shall be considered a
primary and liquidated liability of the Guarantors.

(h) Notwithstanding any other provision of this Guaranty, the liability of the
Guarantors hereunder shall be limited to the maximum amount of liability that
can be incurred without rendering this Guaranty, as it relates to the
Guarantors, subject to avoidance under Section 548 of the United States
Bankruptcy Code or under any applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount.

Section 3. Unconditional Guaranty.

(a) No action which Lender may take or omit to take in connection with any of
the Obligation Documents, any of the Obligations (or any other indebtedness
owing by Borrower to Lender), or any Security, and no course of dealing of
Lender with any Obligor or any other person, shall release or diminish the
Guarantors’ obligations, liabilities, agreements or duties hereunder, affect
this Guaranty in any way, or afford the Guarantors any recourse against Lender,
regardless of whether any such action or inaction may increase any risks to or
liabilities of Lender or any Obligor or increase any risk to or diminish any
safeguard of any Security. Without limiting the foregoing, the Guarantors hereby
expressly agree that Lender may, from time to time, without notice to or the
consent of the Guarantors, do any or all of the following:

(i) Amend, change or modify, in whole or in part, any one or more of the
Obligation Documents and give or refuse to give any waivers or other indulgences
with respect thereto.

(ii) Neglect, delay, fail, or refuse to take or prosecute any action for the
collection or enforcement of any of the Obligations, to foreclose or take or
prosecute any action in connection with any Security or Obligation Document, to
bring suit against any Obligor or any other person, or to take any other action
concerning the Obligations or the Obligation Documents.

(iii) Accelerate, change, rearrange, extend, or renew the time, rate, terms, or
manner for payment or performance of any one or more of the Obligations (whether
for principal, interest, fees, expenses, indemnifications, affirmative or
negative covenants, or otherwise).

 

B-4



--------------------------------------------------------------------------------

(iv) Compromise or settle any unpaid or unperformed Obligation or any other
obligation or amount due or owing, or claimed to be due or owing, under any one
or more of the Obligation Documents.

(v) Take, exchange, amend, eliminate, surrender, release, or subordinate any or
all Security for any or all of the Obligations, accept additional or substituted
Security therefor, and perfect or fail to perfect Lender’s rights in any or all
Security.

(vi) Discharge, release, substitute or add Obligors.

(vii) Apply all monies received from Obligors or others, or from any Security
for any of the Obligations, as Lender may determine to be in its best interest,
without in any way being required to marshall Security or assets or to apply all
or any part of such monies upon any particular Obligations.

(b) No action or inaction of any Obligor or any other person, and no change of
law or circumstances, shall release or diminish the Guarantors’ obligations,
liabilities, agreements, or duties hereunder, affect this Guaranty in any way,
or afford the Guarantors any recourse against Lender. Without limiting the
foregoing, the obligations, liabilities, agreements, and duties of the
Guarantors under this Guaranty shall not be released, diminished, impaired,
reduced, or affected by the occurrence of any or all of the following from time
to time, even if occurring without notice to or without the consent of the
Guarantors:

(i) Any voluntary or involuntary liquidation, dissolution, sale of all or
substantially all assets, marshalling of assets or liabilities, receivership,
conservatorship, assignment for the benefit of creditors, insolvency,
bankruptcy, reorganization, arrangement, or composition of any Obligor or any
other proceedings involving any Obligor or any of the assets of any Obligor
under laws for the protection of debtors, or any discharge, impairment,
modification, release, or limitation of the liability of, or stay of actions or
lien enforcement proceedings against, any Obligor, any properties of any
Obligor, or the estate in bankruptcy of any Obligor in the course of or
resulting from any such proceedings.

(ii) The failure by Lender to file or enforce a claim in any proceeding
described in the immediately preceding subsection (i) or to take any other
action in any proceeding to which any Obligor is a party.

(iii) The release by operation of law of any Obligor from any of the Obligations
or any other obligations to Lender.

(iv) The invalidity, deficiency, illegality, or unenforceability of any of the
Obligations or the Obligation Documents, in whole or in part, any bar by any
statute of limitations or other law of recovery on any of the Obligations, or
any defense or excuse for failure to perform on account of force majeure, act of
God, casualty, impossibility, impracticability, or other defense or excuse
whatsoever.

(v) The failure of any Obligor or any other person to sign any guaranty or other
instrument or agreement within the contemplation of any Obligor or Lender.

 

B-5



--------------------------------------------------------------------------------

(vi) The fact that the Guarantors may have incurred directly part of the
Obligations or is otherwise primarily liable therefor.

(vii) Without limiting any of the foregoing, any fact or event (whether or not
similar to any of the foregoing) which in the absence of this provision would or
might constitute or afford a legal or equitable discharge or release of or
defense to a guarantor or surety other than the actual payment and performance
by the Guarantors under this Guaranty.

(c) Lender may invoke the benefits of this Guaranty before pursuing any remedies
against any Obligor or any other person and before proceeding against any
Security now or hereafter existing for the payment or performance of any of the
Obligations. Lender may maintain an action against any Guarantor on this
Guaranty without joining any other Obligor therein and without bringing a
separate action against any other Obligor.

(d) If any payment to Lender by any Obligor is held to constitute a preference
or a voidable transfer under applicable state or federal laws, or if for any
other reason Lender is required to refund such payment to the payor thereof or
to pay the amount thereof to any other person, such payment to Lender shall not
constitute a release of the Guarantors from any liability hereunder, and the
Guarantors agree to pay such amount to Lender on demand and agree and
acknowledge that this Guaranty shall continue to be effective or shall be
reinstated, as the case may be, to the extent of any such payment or payments.
Any transfer by subrogation which is made as contemplated in Section 6 prior to
any such payment or payments shall (regardless of the terms of such transfer) be
automatically voided upon the making of any such payment or payments, and all
rights so transferred shall thereupon revert to and be vested in Lender.

(e) This is a continuing guaranty and shall apply to and cover all Obligations
and renewals and extensions thereof and substitutions therefor from time to
time.

Section 4. Waiver. To the extent allowed by law, the Guarantors hereby waive,
with respect to the Obligations, this Guaranty, and the other Obligation
Documents:

(a) notice of the incurrence of any Obligation by Borrower, and notice of any
kind concerning the assets, liabilities, financial condition, creditworthiness,
businesses, prospects, or other affairs of Borrower (it being understood and
agreed that: (i) the Guarantors shall take full responsibility for informing
themselves of such matters, (ii) Lender shall have no responsibility of any kind
to inform the Guarantors of such matters, and (iii) Lender is hereby authorized
to assume that the Guarantors, by virtue of their relationships with Borrower
which are independent of this Guaranty, have full and complete knowledge of such
matters at each time when Lender extends credit to Borrower or takes any other
action which may change or increase the Guarantors’ liabilities or losses
hereunder).

(b) notice that Lender, any Obligor, or any other person has taken or omitted to
take any action under any Obligation Document or any other agreement or
instrument relating thereto or relating to any Obligation.

(c) notice of acceptance of this Guaranty and all rights of the Guarantors under
§34.02 of the Texas Business and Commerce Code.

 

B-6



--------------------------------------------------------------------------------

(d) demand, presentment for payment, and notice of demand, dishonor, nonpayment,
or nonperformance.

(e) notice of intention to accelerate, notice of acceleration, protest, notice
of protest, notice of any exercise of remedies (as described in the following
Section 5 or otherwise), and all other notices of any kind whatsoever.

Section 5. Exercise of Remedies. Lender shall have the right to enforce, from
time to time, in any order and at Lender’s sole discretion, any rights, powers
and remedies which Lender may have under the Obligation Documents or otherwise,
including judicial foreclosure, the exercise of rights of power of sale, the
taking of a deed or assignment in lieu of foreclosure, the appointment of a
receiver to collect rents, issues and profits, the exercise of remedies against
personal property, or the enforcement of any assignment of leases, rentals, oil
or gas production, or other properties or rights, whether real or personal,
tangible or intangible; and the Guarantors shall be liable to Lender hereunder
for any deficiency resulting from the exercise by Lender of any such right or
remedy even though any rights which the Guarantors may have against Borrower or
others may be destroyed or diminished by exercise of any such right or remedy.
No failure on the part of Lender to exercise, and no delay in exercising, any
right hereunder or under any other Obligation Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any right preclude any
other or further exercise thereof or the exercise of any other right. The
rights, powers and remedies of Lender provided herein and in the other
Obligation Documents are cumulative and are in addition to, and not exclusive
of, any other rights, powers or remedies provided by law or in equity. The
rights of Lender hereunder are not conditional or contingent on any attempt by
Lender to exercise any of its rights under any other Obligation Document against
any Obligor or any other person.

Section 6. Limited Subrogation. Until all of the Obligations have been paid and
performed in full, the Guarantors shall have no right to exercise any rights of
subrogation, reimbursement, indemnity, exoneration, contribution or any other
claims which they may now or hereafter have against or to any Obligor or any
security in connection with this Guaranty (including any right of subrogation
under §34.04 of the Texas Business and Commerce Code), and the Guarantors hereby
waive any rights to enforce any remedy which the Guarantors may have against
Borrower and any right to participate in any security until such time. If any
amount shall be paid to any Guarantor on account of any such subrogation or
other rights, any such other remedy, or any security at any time when all of the
Obligations and all other expenses guaranteed pursuant hereto shall not have
been paid in full, such amount shall be held in trust for the benefit of Lender,
shall be segregated from the other funds of the Guarantors and shall forthwith
be paid over to Lender to be held by Lender as collateral for, or then or at any
time thereafter applied in whole or in part by Lender against, all or any
portion of the Obligations, whether matured or unmatured, in such order as
Lender shall elect. If any Guarantor shall make payment to Lender of all or any
portion of the Obligations and if all of the Obligations shall be finally paid
in full, Lender will, at such Guarantor’s request and expense, execute and
deliver to the Guarantors (without recourse, representation or warranty)
appropriate documents necessary to evidence the transfer by subrogation to the
Guarantors of an interest in the Obligations resulting from such payment by such
Guarantor; provided that such transfer shall be subject to Section 3(d) above
and that without the consent of Lender (which Lender may withhold in its
discretion) Guarantor shall not have the right to be subrogated to any claim or
right against any

 

B-7



--------------------------------------------------------------------------------

Obligor which has become owned by Lender, whose ownership has otherwise changed
in the course of enforcement of the Obligation Documents, or which Lender
otherwise has released or wishes to release from its Obligations.

Section 7. Successors and Assigns. The Guarantors’ rights or obligations
hereunder may not be assigned or delegated, but this Guaranty and such
obligations shall pass to and be fully binding upon the successors of the
Guarantors, as well as the Guarantors. This Guaranty shall apply to and inure to
the benefit of Lender and its successors or assigns. Without limiting the
generality of the immediately preceding sentence, Lender may assign, grant a
participation in, or otherwise transfer any Obligation held by it or any portion
thereof, and Lender may assign or otherwise transfer its rights or any portion
thereof under any Obligation Document, to any other person, and such other
person shall thereupon become vested with all of the benefits in respect thereof
granted to Lender hereunder unless otherwise expressly provided by Lender in
connection with such assignment or transfer.

Section 8. Subordination. The Guarantors hereby subordinate and make inferior to
the Obligations any and all indebtedness now or at any time hereafter owed by
Borrower to the Guarantors. The Guarantors agree that after the occurrence of
any default or Event of Default they will neither permit Borrower to repay such
indebtedness or any part thereof nor accept payment from Borrower of such
indebtedness or any part thereof without the prior written consent of Lender. If
any Guarantor receives any such payment without the prior written consent of
Lender, the amount so paid shall be held in trust for the benefit of Lender,
shall be segregated from the other funds of such Guarantor and shall forthwith
be paid over to Lender to be held by Lender as collateral for, or then or at any
time thereafter applied in whole or in part by Lender against, all or any
portions of the Obligations, whether matured or unmatured, in such order as
Lender shall elect.

Section 9. Representations and Warranties. The Guarantors hereby represent and
warrant to Lender as follows:

(a) The Recitals at the beginning of this Guaranty are true and correct in all
respects.

(b) Each representation and warranty made by or with respect to it in any other
Obligation Document is correct.

Section 10. Covenants. The Guarantors will, so long as any Obligations shall
remain unpaid or Lender shall have any obligation to make advances under the
Credit Agreement, perform and observe, and cause each of its Subsidiaries, if
applicable, to perform and observe, all of the terms, covenants and agreements
in the Obligation Documents on its or their part to be performed or observed or
that the Borrower has agreed to cause the Guarantors or such Subsidiaries, if
applicable, to perform or observe.

Section 11. General Indemnification. Without limiting any other obligations of
the Guarantor or remedy of the Lender under this Guaranty, the Guarantors shall,
to the fullest extent permitted by law, indemnify, defend, save and hold
harmless Lender and its affiliates, officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against, and shall pay on
demand, any and all claims, damages, losses, liabilities and expenses
(including,

 

B-8



--------------------------------------------------------------------------------

without limitation, reasonable fees and expenses of counsel) that may be
incurred by or asserted or awarded against any Indemnified Party in connection
with or as a result of any failure of any Obligation to be the legal, valid and
binding obligation of any Obligor, enforceable against such Obligor in
accordance with its terms.

Section 12. No Oral Change. No amendment of any provision of this Guaranty shall
be effective unless it is in writing and signed by the Guarantors and Lender,
and no waiver of any provision of this Guaranty, and no consent to any departure
by any Guarantor therefrom, shall be effective unless it is in writing and
signed by Lender, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

Section 13. Invalidity of Particular Provisions. If any term or provision of
this Guaranty shall be determined to be illegal or unenforceable all other terms
and provisions hereof shall nevertheless remain effective and shall be enforced
to the fullest extent permitted by applicable law.

Section 14. Headings and References. The headings used herein are for purposes
of convenience only and shall not be used in construing the provisions hereof.
The words “this Guaranty,” “this instrument,” “herein,” “hereof,” “hereby” and
words of similar import refer to this Guaranty as a whole and not to any
particular subdivision unless expressly so limited. The phrases “this section”
and “this subsection” and similar phrases refer only to the subdivisions hereof
in which such phrases occur. The word “or” is not exclusive, and the word
“including” (in its various forms) means “including without limitation.”
Pronouns in masculine, feminine and neuter genders shall be construed to include
any other gender, and words in the singular form shall be construed to include
the plural and vice versa, unless the context otherwise requires.

Section 15. Term. This Guaranty shall be irrevocable until all of the
Obligations have been completely and finally paid and performed, Lender has no
obligation to make any loans or other advances to Borrower, and all obligations
and undertakings of Borrower under, by reason of, or pursuant to the Obligation
Documents have been completely performed, and this Guaranty is thereafter
subject to reinstatement as provided in Section 3(d). All extensions of credit
and financial accommodations heretofore or hereafter made by Lender to Borrower
shall be conclusively presumed to have been made in acceptance hereof and in
reliance hereon.

Section 16. Notices. Any notice or communication required or permitted hereunder
shall be given in writing in the manner provided in the Credit Agreement.

Section 17. Limitation on Interest. Lender and the Guarantors intend to contract
in strict compliance with applicable usury law from time to time in effect, and
the provisions of the Credit Agreement limiting the interest for which the
Guarantors are obligated are expressly incorporated herein by reference, and
shall apply to Lender and the Guarantors hereunder.

Section 18. Ratification. The Guarantors hereby ratify, confirm and approve the
Credit Agreement and the other Obligation Documents and, in particular, any
provisions thereof which relate to the Guarantors.

 

B-9



--------------------------------------------------------------------------------

Section 19. Counterparts. This Guaranty may be executed in any number of
counterparts, each of which when so executed shall be deemed to constitute one
and the same Guaranty.

Section 20. GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.

[Remainder of page intentionally left blank]

 

B-10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has executed and delivered this Guaranty as of
the date first written above.

 

GUARANTORS:

TRANSATLANTIC WORLDWIDE, LTD.,

a Commonwealth of the Bahamas corporation

By:  

 

Name:  

 

Title:  

 

TRANSATLANTIC (HOLDINGS)

AUSTRALIA PTY. LTD.

a Commonwealth of Australia corporation

By:  

 

Name:  

 

Title:  

 

TRANSATLANTIC AUSTRALIA PTY.

LTD., a Commonwealth of Australia corporation

By:  

 

Name:  

 

Title:  

 

[SIGNATURE PAGE TO THE GUARANTY]